                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION



BERNARD BANKS, et al.,
                                                          Case No. 2:18-cv-00668
               Plaintiffs,
                                                         JUDGE ALGENON L. MARBLEY


                                                          Magistrate Judge Deavers
VILLAGE CAPITAL AND INVESTMENT
LLC,

               Defendant



                                            ORDER


       This matter is before the Court on Defendant Village Capital and Investment, LLC's

Motion to Dismiss. (Doc. 10.) The parties have reported this case as settled and are finalizing the

payment terms of their agreement. (See Doc. 27.) Considering that this case has been settled,

Defendant's Motion to Dismiss [#10] is MOOT.

       IT IS SO ORDERED.

                                              /s/ Algenon L. Marblev
                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE


DATED: September 27,2019
